The Court:
This action was brought to recover the sum of $710, claimed by the plaintiff to be due him from defendant for services rendered, and for board paid by him under a contract with the defendant. The case was tried by a jury, and a verdict was rendered for the sum of $683.
Two points were made on the appeal: First, that the verdict *647is not sustained by the evidence ; and, second, that the Court erred in striking out and excluding evidence under defendant’s cross-complaint.
In answer to the first point it is only necessary to say that there was sufficient evidence in support of plaintiff’s claim to justify the verdict; and so far as the cross-complaint is concerned, we need only remark that the matters therein contained constituted no defense or counter-claim (Code Civ. Proc. § 438), or matter of cross-complaint (Code Civ. Proc. § 442), to plaintiff’s action.
Judgment and order affirmed.